THE THIRTEENTH COURT OF APPEALS

                                   13-17-00691-CV


                                David Atkinson
                                      v.
                Sunchase IV Homeowners Association, Inc. and Board


                                   On Appeal from the
                    404th District Court of Cameron County, Texas
                          Trial Cause No. 2013-DCL-7453-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED AND

RENDERED IN PART AND AFFIRMED IN PART. The Court orders the judgment of

the trial court REVERSED AND RENDERED IN PART AND AFFIRMED IN PART.

Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 19, 2019